
	
		II
		110th CONGRESS
		1st Session
		S. 673
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Salazar (for
			 himself, Mr. Smith,
			 Mr. Dorgan, and Mr. Craig) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  credits for the installation of wind energy property, including by rural
		  homeowners, farmers, ranchers, and small businesses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Wind Energy Development
			 Act.
		2.Credit for
			 installation of wind energy property including by rural homeowners, farmers,
			 ranchers, and small businesses
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30D.Wind energy
				property
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to $1,500 with respect to
				each half kilowatt of capacity of qualified wind energy property placed in
				service or installed by the taxpayer during such taxable year.
						(b)LimitationNo
				credit shall be allowed under subsection (a) unless at least 50 percent of the
				energy produced annually by the qualified wind energy property is consumed on
				the site on which the property is placed in service or installed.
						(c)Qualified wind
				energy propertyFor purposes of this section, the term
				qualified wind energy property means a wind turbine of 100
				kilowatts of rated capacity or less if—
							(1)such turbine is placed in service or
				installed on or in connection with property located in the United
				States,
							(2)in the case of an
				individual, the property on or in connection with which such turbine is
				installed is a dwelling unit,
							(3)the original use
				of such turbine commences with the taxpayer, and
							(4)such turbine
				carries at least a 5-year limited warranty covering defects in design,
				material, or workmanship, and, for property that is not installed by the
				taxpayer, at least a 5-year limited warranty covering defects in
				installation.
							(d)Limitation based
				on amount of tax
							(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this part (other than under this section and subpart C
				thereof, relating to refundable credits) and section 1397E.
								(2)Carryover of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year.
							(e)Special
				rulesFor purposes of this section—
							(1)Tenant-stockholder
				in cooperative housing corporationIn the case of an individual
				who is a tenant-stockholder (as defined in section 216(b)(2)) in a cooperative
				housing corporation (as defined in section 216(b)(1)), such individual shall be
				treated as having paid his tenant-stockholder’s proportionate share (as defined
				in section 216(b)(3)) of any expenditures paid or incurred for qualified wind
				energy property by such corporation, and such credit shall be allocated
				appropriately to such individual.
							(2)Condominiums
								(A)In
				generalIn the case of an individual who is a member of a
				condominium management association with respect to a condominium which he owns,
				such individual shall be treated as having paid his proportionate share of
				expenditures paid or incurred for qualified wind energy property by such
				association, and such credit shall be allocated appropriately to such
				individual.
								(B)Condominium
				management associationFor purposes of this paragraph, the term
				condominium management association means an organization which
				meets the requirements of section 528(c)(2) with respect to a condominium
				project of which substantially all of the units are used by individuals as
				dwelling units.
								(f)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to a dwelling unit or other
				property, the increase in the basis of such dwelling unit or other property
				which would (but for this subsection) result from such expenditure shall be
				reduced by the amount of the credit so allowed.
						(g)Application of
				creditThe credit allowed under this section shall apply to
				property placed in service or installed after December 31, 2006, and before
				January 1,
				2012.
						.
			(b)Conforming
			 amendmentSubsection (a) of section 1016 of the Internal Revenue
			 Code of 1986 (relating to general rule for adjustments to basis) is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)in the case of a
				dwelling unit or other property with respect to which a credit was allowed
				under section 30D, to the extent provided in section
				30D(f).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 30C the following new item:
				
					
						Sec. 3D. Wind energy
				property.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2006.
			3.3-year
			 accelerated depreciation period for wind energy property
			(a)In
			 generalSubparagraph (A) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by inserting after clause (iii) the following new
			 clause:
				
					(iv)any property which would be described in
				subparagraph (A) of section 48(a)(3) if wind energy were
				substituted for solar energy in clause (i) thereof and the last
				sentence of such section did not apply to such
				subparagraph.
					.
			(b)Conforming
			 amendmentSection 168(e)(3)(B)(vi)(I) of such Code is amended to
			 read as follows:
				
					(I)is described in subparagraph (A) of section
				48(a)(3) if the last sentence of such section did not apply to such
				subparagraph,
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2006.
			
